                                                                1 Marquis Aurbach Coffing
                                                                  Cody S. Mounteer, Esq.
                                                                2 Nevada Bar No. 11220
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                4
                                                                  Nevada Bar No. 13003
                                                                5 Collin M. Jayne, Esq.
                                                                  Nevada Bar No. 13899
                                                                6 10001 Park Run Drive
                                                                  Las Vegas, Nevada 89145
                                                                7 Telephone: (702) 382-0711
                                                                  Facsimile: (702) 382-5816
                                                                8 cmounteer@maclaw.com
                                                                  cclement@maclaw.com
                                                                9 jmoser@maclaw.com
                                                                  cjayne@maclaw.com
                                                               10

                                                               11 Law Offices of Philip A. Kantor, P.C.
MARQUIS AURBACH COFFING




                                                                  Philip A. Kantor, Esq.
                                                               12 Nevada Bar No. 6701
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  1781 Village Center Circle, Suite 120
                                                               13 Las Vegas, Nevada 89134
                                Las Vegas, Nevada 89145




                                                                  Telephone: (702) 255-1300
                                  10001 Park Run Drive




                                                               14 Facsimile: (702) 256-6331
                                                                  prsak@aya.yale.edu
                                                               15
                                                                  Attorneys for Interior Electric Incorporated
                                                               16 Nevada and Interior Electric Incorporated

                                                               17                              UNITED STATES DISTRICT COURT
                                                               18                                     DISTRICT OF NEVADA
                                                               19 INTERIOR ELECTRIC INCORPORATED           Case Number: 2-18-cv-01118-JAD-VCF
                                                                  NEVADA, a domestic corporation,
                                                               20                                              STIPULATION AND ORDER FOR
                                                                                             Plaintiff,          EXTENSION OF TIME FOR
                                                               21                                            PLAINTIFF/COUNTERDEFENDANT
                                                                         vs.                                       INTERIOR ELECTRIC
                                                               22                                              INCORPORATED NEVADA AND
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada        COUNTERDEFENDANT INTERIOR
                                                               23                                           ELECTRIC INCORPORATED TO FILE
                                                                  corporation; TRAVELERS CASUALTY AND
                                                                                                                THEIR REPLY IN SUPPORT OF
                                                               24 SURETY COMPANY OF AMERICA, a
                                                                  Connecticut corporation; MATTHEW RYBA, an MOTION FOR PROTECTIVE ORDER
                                                                                                                         [ECF NO. 155]
                                                               25 individual; MARK WILMER, an individual;
                                                                  GUSTAVO BAQUERIZO, an individual;
                                                               26 CLIFFORD ANDERSON, an individual;
                                                                  POWER UP ELECTRIC COMPANY, a Nevada                (FIRST REQUEST)
                                                               27 corporation, dba POWER ON ELECTRIC
                                                                                                                 Page 1 of 4
                                                                                                                               MAC:14814-001 3880648_1.docx 10/23/2019 8:50 AM
                                                                1 COMPANY; BAMM ELECTRIC LLC, a
                                                                  Nevada limited liability company; PROLOGIS,
                                                                2 L.P., a Delaware limited partnership; PHILCOR
                                                                  T.V. & ELECTRONIC LEASING, INC., a
                                                                3 Nevada corporation, dba NEDCO; QED, INC., a
                                                                  Nevada corporation; DOES I-X, inclusive; and
                                                                4
                                                                  ROE CORPORATIONS I-X, inclusive,
                                                                5
                                                                                                Defendants.
                                                                6
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada
                                                                7 corporation,

                                                                8                               Counterclaimant,
                                                                          vs.
                                                                9
                                                                  INTERIOR ELECTRIC INCORPORATED
                                                               10 NEVADA,    a domestic corporation;
                                                                  INTERIOR ELECTRIC, INC., a California
                                                               11 corporation; DOES I-X, inclusive; and ROE
MARQUIS AURBACH COFFING




                                                                  CORPORATIONS I-X, inclusive,
                                                               12
                                                                                              Counterdefendants.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14          Plaintiff and counterdefendant Interior Electric Incorporated Nevada (“Interior Electric
                                                               15 Nevada”) and counterdefendant Interior Electric Incorporated (“Interior Electric Incorporated”), by

                                                               16 and through their counsel of record, the law firms of Marquis Aurbach Coffing and the Law

                                                               17 Offices of Philip A. Kantor, P.C., together with defendant and counterclaimant, T.W.C.

                                                               18 Construction, Inc. (“TWC”), defendant Matthew Ryba (“Ryba”), defendant Mark Wilmer

                                                               19 (“Wilmer”), and defendant Travelers Casualty and Surety Company of America (“Travelers, and

                                                               20 collectively with TWC, Ryba, and Wilmer, “the TWC Parties”), through their counsel of record,

                                                               21 Greene Infuso, LLP, respectfully submit the following Stipulation and Order for Extension of Time

                                                               22 for Plaintiff/Counterdefendant Interior Electric Incorporated Nevada and Counterdefendant Interior

                                                               23 Electric Incorporated to File their Reply in Support of Motion for Protective Order [ECF No. 155].

                                                               24 The parties hereby stipulate and agree as follows:

                                                               25          WHEREAS, Interior Electric Incorporated and Interior Electric Nevada filed their Motion
                                                               26 for Protective Order [ECF No. 155] on October 2, 2019;

                                                               27 / / /
                                                                                                              Page 2 of 4
                                                                                                                                MAC:14814-001 3880648_1.docx 10/23/2019 8:50 AM
                                                                1          WHEREAS, the TWC Parties filed their Opposition to Interior Electric Nevada and Interior
                                                                2 Electric Incorporated’s Motion for Protective Order [ECF No. 157] on October 16, 2019;

                                                                3          WHEREAS, Interior Electric Incorporated and Interior Electric Nevada’s deadline to file a
                                                                4 reply in support of the Motion for Protective Order is currently October 23, 2019;

                                                                5          WHEREAS, Interior Electric Incorporated and Interior Electric Nevada have requested
                                                                6 additional time to formulate a reply in support of the Motion for Protective Order;

                                                                7          WHEREAS, the TWC Parties have agreed to give Interior Electric Incorporated and
                                                                8 Interior Electric Nevada up through and including October 30, 2019, by which to file a reply in

                                                                9 support of the Motion for Protective Order;

                                                               10          WHEREAS, there are no other deadlines that are affected by this stipulation and proposed
                                                               11 order that are presently known to the parties; and
MARQUIS AURBACH COFFING




                                                               12          WHEREAS, this stipulation is entered into in good faith and not for any improper purpose
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 or to delay.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 / / /

                                                               15 / / /

                                                               16 / / /

                                                               17 / / /

                                                               18 / / /

                                                               19 / / /

                                                               20 / / /

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24 / / /

                                                               25 / / /

                                                               26 / / /

                                                               27 / / /
                                                                                                                Page 3 of 4
                                                                                                                                 MAC:14814-001 3880648_1.docx 10/23/2019 8:50 AM
                                                                1         THEREFORE, Interior Electric Incorporated, Interior Electric Nevada, and the TWC
                                                                2 Parties hereby stipulate and agree that Interior Electric Incorporated and Interior Electric Nevada

                                                                3 have up through and including October 30, 2019, by which to file a reply in support of the Motion

                                                                4 for Protective Order.

                                                                5         IT IS SO STIPULATED.
                                                                6   Dated this 23rd day of October, 2019.              Dated this       day of October, 2019.
                                                                7   MARQUIS AURBACH COFFING                            GREENE INFUSO, LLP
                                                                8          /s/ Jared M. Moser                  /s/ Keith Barlow
                                                                    By: Cody S. Mounteer, Esq.            By: Michael V. Infuso, Esq.
                                                                9                                             Nevada Bar No. 7388
                                                                        Nevada Bar No. 11220
                                                                                                              Keith Barlow, Esq.
                                                               10       Chad F. Clement, Esq.                 Nevada Bar No. 12689
                                                                        Nevada Bar No. 12192                  Sean Kirby, Esq.
                                                               11       Jared M. Moser, Esq.
MARQUIS AURBACH COFFING




                                                                                                              Nevada Bar No. 14224
                                                                        Nevada Bar No. 13003                  3030 S. Jones Blvd., #101
                                                               12       10001 Park Run Drive                  Las Vegas, NV 89146
                          (702) 382-0711 FAX: (702) 382-5816




                                                                        Las Vegas, Nevada 89145               minfuso@greeneinfusolaw.com
                                                               13       cmounteer@maclaw.com                  kbarlow@greeneinfusolaw.com
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                        cclement@maclaw.com                   skirby@greeneinfusolaw.com
                                                               14       jmoser@maclaw.com                     Attorneys for TWC, Matthew Ryba,
                                                                                                              Mark Wilmer, and Travelers Casualty
                                                               15                                             and Surety Company of America
                                                                    LAW OFFICES OF PHILIP A. KANTOR, P.C.
                                                               16
                                                                         Philip A. Kantor, Esq.
                                                               17        Nevada Bar No. 6701
                                                                         1781 Village Center Circle, Suite 120
                                                               18        Las Vegas, Nevada 89134
                                                                         prsak@aya.yale.edu
                                                               19
                                                                        Attorneys for Interior Electric Incorporated
                                                               20       Nevada and Interior Electric Incorporated
                                                               21

                                                               22                                                IT IS SO ORDERED:
                                                               23

                                                               24
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                               25

                                                               26                                                           10-25-2019
                                                                                                                 Dated:
                                                               27
                                                                                                                 Page 4 of 4
                                                                                                                                    MAC:14814-001 3880648_1.docx 10/23/2019 8:50 AM
